Citation Nr: 0917185	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-42 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus type II.  

In a March 2008 decision, the Board denied the Veteran's 
claim for service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus 
type II.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, a December 2008 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  A disability may be service-connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a December 2006 VA 
examination, the examiner opined that the Veteran's coronary 
artery disease was not secondary to his service-connected 
diabetes mellitus type II because the Veteran had a family 
history of cardiovascular disease and multiple risk factors 
for coronary artery disease.  The examiner also noted that 
the coronary artery disease had preceded the diabetes 
mellitus.  An examiner at a March 2007 VA examination also 
found that the Veteran's coronary artery disease, status post 
coronary artery bypass graft, had preceded his diabetes 
mellitus.  However, neither examiner discussed whether the 
Veteran's coronary artery disease had been aggravated by his 
service-connected diabetes mellitus type II.  In order to 
make an accurate assessment of the Veteran's entitlement to 
service connection for his coronary artery disease, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that reconciles the question of whether 
the Veteran's current coronary artery disease was aggravated 
by his service-connected diabetes mellitus type II.  The 
Board thus finds that an examination and opinion addressing 
whether the Veteran's disorder was aggravated is necessary in 
order to fairly decide the merits of the Veteran's claim.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed coronary artery disease and 
his service-connected diabetes mellitus 
type II.  The examiner should provide 
an opinion and specifically state 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any coronary artery disease has 
been aggravated (permanently increased 
in severity beyond the natural course 
of the disease) by his 
service-connected diabetes mellitus 
type II.  If necessary, the examiner 
should attempt to reconcile the opinion 
with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

